DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki (JP 2007-134575, Machine translation provide with the Office Action).
Regarding claim 1, Mochizuki discloses an alignment module (Fig. 1) comprising: a mask stocker (12) configured house a mask cassette (31) configured to store a plurality of masks (6A, page 3); an alignment stage (8) configured to support a carrier (see annotated figure below) and a substrate (8A, page 3); and a transfer robot (14) configured to transfer a mask of the plurality of masks from the mask stocker to the alignment stage and position the mask over the substrate (Fig. 3 and 4, page 3 and 4, “mounting portion 31B on which the aligned reticle is mounted is transported from the alignment stage to the reticle stage. At this time, the reticle may be transported by the reticle transport robot 14”).

    PNG
    media_image1.png
    497
    578
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (Hong) (2012/0237682) in view of Lee et al. (Lee) (2016/0258050).
Regarding claim 1, Hong discloses an alignment module (Fig. 1 and 2) comprising: a mask (60);  an alignment stage (225) configured to support a carrier (80, para 0028, “operable to support the carriers 80”) a substrate (70, para 0028); and a transfer robot (in transfer chamber 8, para 0024, 0026) configured to transfer a mask (60) to the alignment stage (in alignment chamber 20) and position the mask over the substrate (Fig. 2).  However, Hong does not disclose a mask stocker configured house a mask cassette configured to store a plurality of masks.  Lee discloses a integrated platform (Fig. 1) comprising a mask stocker (100) stocked with masks (10a, 10b, para 0039).  Therefore it would have been obvious to one of ordinary skill in the art to provide a mask stocker a mask cassette configured to store a plurality of masks to the invention of Hong in order to provide a plurality of masks within the system to be used to different applications.
Regarding claim 2, Hong discloses an alignment system (230, Fig. 2) comprising one or more cameras, wherein the alignment system is configured to acquire an image of the mask and the substrate (para 0030).
Regarding claim 3, Hong discloses a controller configured to analyze the image to compare an alignment element on the mask and an alignment element on the substrate, and wherein the alignment stage is further configured to align the substrate with the mask based on the comparison of the alignment element (64) on the mask and the alignment element on the substrate (74, para 0030, 0031, 0042).
Regarding claim 4, Hong discloses wherein the alignment stage (225) is configured to: move the carrier and the substrate vertically toward the transfer robot to position the mask on the carrier; and move the carrier and the substrate vertically away from the transfer robot to disengage the mask from the carrier (para 0028).
Regarding claim 5, although Hong does not disclose a valve assembly for the mask stocker, Hong discloses a valve assembly for openings or doors of any one of the chambers (para 0038).  Therefore it would have been obvious to one of ordinary skill in the art to combine the valve assembly as taught by Hong and the mask stocker (100) as taught by Lee to provide a valve assembly to the mask stocker to allow the mask to be moved into or out of the mask stocker and prevent contamination.  Further, Hong does not disclose wherein the mask stocker further comprises: and a vertical actuator coupled to the mask cassette and configured to move the mask cassette vertically within the mask stocker to align the mask with the valve assembly.  Lee discloses the mask stocker (100) comprising mask cassettes (110, 120) arranged vertically with cassette 120 at the bottom and cassette 110 at the top (Fig. 4A), and Lee discloses that when all of the masks in mask cassette 110 are used, mask cassette 110 and 120 are both removed from the stocker and the repositioned with the cassette 110 at the bottom and the cassette 120 at the top (Fig. 4D, 4E).  Therefore it would have been obvious to one of ordinary skill in the art to provide a means of moving the mask cassettes 110 and 120 up and down in the stocker 100, such as a vertical actuator, in order to access the masks located in different cassettes.
Regarding claim 6, Hong does not disclose a second mask stocker and a second mask cassette.  Lee discloses a second mask cassette (120) located in the first mask stocker (Fig. 4).  Although Lee does not disclose a second mask stocker to house a second mask cassette, it would have been obvious to one of ordinary skill in the art to provide a second mask stocker to house a second mask cassette in order to have a separate stocker for separate mask cassette since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 7, Hong does not disclose wherein the plurality of masks comprises first type of masks and a second type of masks, wherein the first type of masks differs from the second type of masks.  Lee discloses wherein the plurality of masks comprises first type of masks (10a) and a second type of masks (10b), wherein the first type of masks differs from the second type of masks (para 0040).  Therefore it would have been obvious to one of ordinary skill in the art to provide different types of masks for different applications.

Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (Hong) (2012/0237682) in view of Lee et al. (Lee) (2016/0258050) and Mori et al. (Mori) (EP 0357423).
Regarding claim 10, Hong discloses a method for operating an alignment module (Fig. 1 and 2), the method comprising: receiving a substrate (70, para 0028) disposed on an alignment stage (225 in alignment chamber 20, para 0028) of the alignment module; transferring, via a transfer robot (in transfer chamber 8, para 0024, 0026), a mask (60) to a position over the alignment stage (Fig. 2); and positioning the mask on the substrate (Fig. 2, para 0026-0029).  However, Hong does not disclose a carrier having a substrate disposed on a surface of the carrier, a mask cassette of a first mask stocker of the alignment module from which the mask is transferred to a position over the alignment stage, and positioning the mask on the carrier.  Mori discloses in Fig. 1, substrate (4) on a surface of a carrier (chuck 5) at a stage (6, col.2, lines 30-60) while the mask (3) is located over the carrier.  Lee discloses a integrated platform (Fig. 1) comprising a mask cassette (110, 120) of a first mask stocker (100, para 0039-0041).  Therefore it would have been obvious to one of ordinary skill in the art to provide a mask cassette and a mask stocker as taught by Lee to the invention of Hong in order to provide a plurality of masks within the system to be used to different applications, and to provide a carrier of Mori to the invention of Hong in order to provide a device to hold the substrate on the stage so that a substrate is disposed on a surface of the carrier so that the substrate is held on the alignment stage of Hong by the carrier as taught by Mori and the mask of Hong would be positioned on the substrate which is on the carrier.
Regarding claim 11, Hong discloses acquiring an image of the mask and the substrate; analyzing the image to compare an alignment element (64) of the mask and an alignment element (74) on the substrate; and aligning the mask with the substrate based on the comparison of the alignment element of the mask and the alignment element of the substrate (para 0030, 0031, 0042, Fig. 2 and 6).
Regarding claim 12, Hong discloses wherein aligning the mask with the substrate comprises moving the alignment stage (225) to adjust a position of the substrate with respect to the mask (para 0028)
Regarding claim 13, Hong discloses wherein positioning the mask on the carrier comprises moving the alignment stage (225) vertically toward the transfer robot to position the mask on the carrier (para 0028).
Regarding claim 14, Hong discloses receiving the carrier carrying the substrate and the mask at the alignment stage (para 0028); gripping the mask with the transfer robot (para 0024, 0026); and moving the alignment stage vertically away from the transfer robot to disengage the mask from the carrier (para 0028).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Yamazaki) (2009/0075411) in view of Hong et al. (Hong) and Lee et al. (Lee) (2016/0258050).
Regarding claim 15, Yamazaki discloses an integrated platform (Fig. 1) for processing a substrate (para 0083, 0084), the integrated platform comprising: a transfer chamber (102, para 0087) comprising a substrate transfer robot (Fig. 1); a factory interface (Fig. 1, towards bottom of the figure) comprising: a substrate carrier chamber (131a, 131b) configured to receive a substrate (para 0083) and chuck the substrate to a carrier (“tray putting stage 121”, para 0083); and a factory interface transfer robot (Fig. 1) configured to transfer the substrate and the carrier from the factory interface to the transfer chamber (para 0081, 0083, 0089); a plurality of processing chambers (106A-106D, para 0089) coupled to the transfer chamber (Fig. 1) and a mask stocker (126A-126D, para 0093).  However, Yamazaki does not disclose and an alignment module coupled to the transfer chamber wherein the alignment module comprises: a mask stocker configured house a mask cassette storing a plurality of masks; an alignment stage configured to support the carrier and the substrate; and a transfer robot configured to transfer a mask of the plurality of masks from the mask stocker to the alignment stage and position the mask over the substrate.  Hong discloses an alignment module (20) coupled to the transfer chamber (Fig. 1) wherein the alignment module comprises: an alignment stage (225) configured to support the substrate (70); and a transfer robot (in transfer chamber 8, para 0024, 0026) configured to transfer a mask (60) of the plurality of masks from the mask stocker to the alignment stage and position the mask over the substrate (Fig. 2).  Lee discloses a mask stocker (100, para 0039-0041) configured house a mask cassette (110, 120) storing a plurality of masks (10a, 10b).  Therefore it would have been obvious to one of ordinary skill in the art to provide an alignment module, comprising an alignment stage and a transfer robot, of Hong to the invention of Yamazaki in order to properly align the mask and the substrate of Yamazaki for processing and to provide and a mask stocker and a mask cassette with a plurality of masks as taught by Lee to the invention of Yamazaki in order to provide a plurality of masks within the system to be used to different applications.
Regarding claim 16, Yamazaki discloses a camera to align the mask (14) and substrate (13) in the film forming chamber (para 0120); however, Yamazaki does not disclose a camera for the alignment system (230, Fig. 2) of the claimed alignment module.  Hong discloses wherein the alignment module further comprises an alignment system comprising a camera, wherein the alignment system is configured to acquire an image of the mask and the substrate (para 0030, 0031).
Regarding claim 17, Yamazaki does not disclose wherein the alignment module further comprises a controller configured to analyze the image to compare an alignment element on the mask and an alignment element on the substrate, and wherein the alignment stage is further configured to align the substrate with the mask based on the comparison of the alignment element on the mask and the alignment element on the substrate.  Hong discloses wherein the alignment module further comprises a controller configured to analyze the image to compare an alignment element on the mask and an alignment element on the substrate, and wherein the alignment stage is further configured to align the substrate with the mask based on the comparison of the alignment element (64) on the mask and the alignment element (74) on the substrate (para 0030, 0031, 0042, Fig. 2 and 6).  Therefore it would have been obvious to one of ordinary skill in the art to analyze the image and to align the substrate and the mask based on the alignment elements on the substrate and the mask in order to improve the accuracy of alignment.
Regarding claim 18, Yamazaki does not disclose a valve assembly and a vertical actuator as claimed.  Hong discloses a valve assembly for openings or doors of any one of the chambers (para 0038).  Therefore it would have been obvious to one of ordinary skill in the art to combine the valve assembly as taught by Hong and the mask stocker (100) as taught by Lee to further modify the invention of Yamazaki with a valve assembly to the mask stocker to allow the mask to be moved into or out of the mask stocker and prevent contamination.  Lee discloses the mask stocker (100) comprising mask cassettes (110, 120) arranged vertically with cassette 120 at the bottom and cassette 110 at the top (Fig. 4A), and Lee discloses that when all of the masks in mask cassette 110 are used, mask cassette 110 and 120 are both removed from the stocker and the repositioned with the cassette 110 at the bottom and the cassette 120 at the top (Fig. 4D, 4E).  Therefore it would have been obvious to one of ordinary skill in the art to provide a means of moving the mask cassettes 110 and 120 up and down in the stocker 100, such as a vertical actuator to the invention of Yamazaki, in order to access the masks located in different cassettes.
Regarding claim 19, Yamazaki does not disclose a second mask stocker and a second mask cassette.  Lee discloses a second mask cassette (120) located in the first mask stocker (Fig. 4).  Although Lee does not disclose a second mask stocker to house a second mask cassette, it would have been obvious to one of ordinary skill in the art to provide a second mask stocker to house a second mask cassette in order to have a separate stocker for separate mask cassette since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 20, Yamazaki discloses wherein the plurality of masks comprises a first type of masks corresponding to organic material deposition (para 0049) and a second type of masks corresponding to metal layer deposition (para 0098), wherein the first type of masks differs from the second type of masks (para 0049, 0098, 0130, 0191). 

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (Hong) in view of Lee et al. as applied to claim 1 above, and further in view of Yamazaki et al. (Yamazaki).
Regarding claim 8, Hong discloses the first type of masks corresponding to organic material deposition (para 0022, 0023).  However, Hong does not disclose explicitly the second type of masks corresponding to metal layer deposition.  Yamazaki discloses mask for forming organic layer (para 0049) and forming metal layer (para 0098).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Hong by providing the first type of mask for organic material deposition and the second type of masks for metal layer deposition as taught by Yamazaki.
Regarding claim 9, the further difference between the modified Hong and the claimed invention is wherein each of the plurality of masks has a diameter larger than a diameter of the substrate.  Yamazaki discloses wherein each of the plurality of masks (14) has a diameter larger than a diameter of the substrate (13, Fig. 8A).  Therefore it would have been obvious to one of ordinary skill in the art to provide the masks having diameter larger than that of the substrate as taught by Yamazaki since a substrate and a mask having different sizes should also be properly aligned.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (JP 2019-189939) is cited to show the state of the art regarding multi-chamber processing (Fig. 1), a transfer robot (14) and mask cassette (210).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	May 4, 2022